ANSTEAD, Justice,
specially concurring.
I write separately to note the good faith and hard work of all of those participating in this attempt to improve the pretrial process in capital cases. As with so many problems in the justice system, more attention to the front-end of the process has been demonstrated to have a substantial positive effect on our confidence in the outcome.
While we are declining to adopt this specific proposed rule, we must acknowledge that much remains to be done to improve the pretrial procedures in capital cases, especially concerning the penalty phase. For now we will have to be satisfied with the diligence of those conscientious prosecutors, defense lawyers and judges who constantly strive to maintain the integrity of the process.
KOGAN, C.J., and SHAW, J., concur.